In re State of Louisiana; — Plaintiff; Applying for Supervisory and/or Remedial *848Writs,. Parish of Jefferson, 24th Judicial District Court Div. H, No. 00-3428; to the Court of Appeal, Fifth Circuit, No. 04-K-1405.
Writ granted. The trial court’s ruling is reversed.' The defendant’s motion for mistrial is denied. We find no substantial prejudice to the defendant where the witness testified that he talked to the defendant “when he was in jail” without a more specific reference to another crime. La. C.Cr.P. arts. 770 and 771. The trial court may admonish the jury if it determines that it is appropriate.
CALOGERO, C.J., would deny the writ.
JOHNSON, J., would deny the writ.